Citation Nr: 1706075	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In his May 2010 substantive appeal, the Veteran requested a Board hearing at a local VA office.  In September 2011 correspondence, the Veteran withdrew his request for the Board hearing. 

The Veteran perfected an appeal for service connection of peripheral neuropathy of the bilateral upper and lower extremities with a May 2010 VA Form 9 (substantive appeal).  Subsequently in a rating decision dated April 2016, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities.  As the Veteran has not initiated an appeal regarding the disability rating or effective date assigned, the issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997). 

While the RO reopened the current claim of service connection for peripheral neuropathy of the bilateral upper extremities and decided that claim on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. An April 2007 rating decision denied the Veteran's claim of entitlement to service connection for a peripheral neuropathy of the bilateral upper extremities.  The Veteran was notified of the decision but did not perfect an appeal within a year. 

2. The evidence associated with the claims file subsequent to the April 2007 rating decision relates to an unestablished fact that is necessary to substantiate the claim for service connection for a peripheral neuropathy of the bilateral upper extremities. 

3. The Veteran's peripheral neuropathy of the bilateral upper extremities relate to injuries incurred in his active service. 


CONCLUSIONS OF LAW

1. The April 2007 rating decision that denied service connection for peripheral neuropathy of the bilateral upper extremities is final.  38 U.S.C.A. § 7104 (b)(West 2014); 38 C.F.R. § 20.1100 , 20.1104 (2016). 

2. Evidence received since the April 2007 rating decision is new and material and allows a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities to be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2. Service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  
II. New and Material Evidence

Legal Criteria:

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  But if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108.  

It is the jurisdiction of the Board to adjudicate whether or not new and material evidence has been received.  See Jackson, 265 F. 3d at 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380 (Fed. Cir. 1996).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Factual Background and Analysis:

In an April 2007 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of a nexus between the diagnosed bilateral upper extremity peripheral neuropathy and events or injuries in service.  The Veteran did not appeal the April 2007 decision and did not submit new and material evidence within one year of that rating decision.  Therefore, the April 2004 rating decision is final based on the evidence then of the record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

In April and July 2013, the Veteran underwent two VA examinations for his peripheral neuropathy where the examiner opined that the Veteran's diagnosed upper peripheral neuropathy is at least as likely as not the result of the Veteran's service-connected diabetes mellitus.  As this evidence was not previously presented for the last adjudication of the claim and it relates to the specific issue of causality between a service-connected disability and a current disability, the Board finds this evidence both new and material, and that the claim for service connection for peripheral neuropathy of the bilateral upper extremities may be reopened.  

III. Service Connection

Legal Criteria: 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or a result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Factual Background: 

VA treatment records show that the Veteran was first treated for upper extremity nerve issues in September 2002.  A June 2003 letter from the Veteran's VA physician diagnosed the Veteran with carpal tunnel syndrome in both hands, "worse on the right side, ulnar neuropathy in both elbows, and peripheral neuropathy."  VA and private treatment records since that time show that he has been consistently treated for these diagnosed disabilities. 

The Veteran was granted service connection for diabetes mellitus associated with herbicide exposure in April 2007.  In that same month, the Veteran underwent a VA examination in which the examiner opined that the Veteran's peripheral neuropathy was not caused by or a result of his diabetes because peripheral neuropathy predated the Veteran's service-connected diabetes.  The examiner did not provide an opinion as to whether or not diabetes could have aggravated the Veteran's peripheral neuropathy.  

In May 2009, the Veteran underwent another VA examination for his peripheral neuropathy and the examiner again opined that the Veteran's service-connected diabetes was less likely than not the cause for his peripheral neuropathy.  The examiner reasoned that because peripheral neuropathy predated the diabetes, it was less likely than not that diabetes was the cause for his peripheral neuropathy.  In addition, the examiner stated that typically diabetic neuropathy developed "in the lower extremities for a period of time before being found in the upper extremities."  There was no opinion given to whether or not the Veteran's diabetes aggravated his peripheral neuropathy. 

In April 2012, the RO requested a VA examination to address the question of whether the Veteran's service-connected diabetes aggravated his peripheral neuropathy.  In an April 2013 VA examination, the examiner opined that the Veteran's peripheral neuropathy was at least as likely as not aggravated beyond its natural progression by the Veteran's diabetes.  The examiner provided the rationale that peripheral neuropathy was a very common complication of diabetes. 

In a July 2013 VA examination, the examiner opined that the Veteran's bilateral upper extremity peripheral neuropathy was at least as likely as not aggravated beyond its natural progression by his service-connected diabetes.  The examiner referred to the same rationale used in April 2013, that peripheral neuropathy is a very common complication of diabetes and additionally cited to evidence that his peripheral neuropathy had worsened since the symptoms were documented in 2002-2003. 

Analysis and Conclusion:

The Board finds that the Veteran is entitled to service connection for his peripheral neuropathy of his bilateral upper extremities, secondary to his service-connected diabetes.  The Veteran was first diagnosed with carpal tunnel syndrome and upper extremity peripheral neuropathy in June 2003.  The Veteran was service connected for his diabetes on the presumption of herbicide exposure in April 2007.  Two VA examinations have provided the opinion that it is at least as likely as not that the Veteran's service-connected diabetes aggravates or relates to his diagnosed upper extremity peripheral neuropathy.  The examiner in both of these opinions provided adequate rationale that peripheral neuropathy is a common complication of diabetes. 

Previously the Veteran was denied his claim for service connection based on VA examinations dated April 2007 and May 2009 that both opined the Veteran's peripheral neuropathy was not due to an event or disability in service.  As noted above, however, while these examinations relied on the fact that the Veteran's peripheral neuropathy predated his diabetes to form their opinion, they did not address the question of whether the diabetes could nonetheless aggravate his diagnosed peripheral neuropathy.  Because these examinations failed to address aggravation, they are inadequate for purposes of adjudication.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran is currently service connected for diabetes mellitus.  His VA examinations and his treatment records support a finding that this disease aggravates his currently diagnosed bilateral upper extremity peripheral neuropathy.  All the requirements for establishing service connection are met; service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  


ORDER

The claim for peripheral neuropathy of the bilateral upper extremities is reopened. 

Service connection for peripheral neuropathy of the bilateral upper extremities is granted. 







____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


